  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 1 of 16 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JAMES A. BURK, JR.                              :
c/o Cooper & Elliott, LLC                       :
305 West Nationwide Boulevard                   :
Columbus, Ohio 43215                            :
                                                :
       and                                      :
                                                :
SUMMER HILFERS                                  :
c/o Cooper & Elliott, LLC                       :
305 West Nationwide Boulevard                   :
Columbus, Ohio 43215,                           :           JURY DEMAND
                                                :           ENDORSED HEREON
              Plaintiffs,                       :
                                                :
       v.                                       :
                                                :
CITY OF COLUMBUS                                :
120 Marconi Boulevard                           :
Columbus, Ohio 43215                            :
                                                :
       and                                      :
                                                :
JOSEPH FIHE                                     :
Columbus Police Officer, #1875                  :
120 Marconi Boulevard                           :
Columbus, Ohio 43215                            :
                                                :
       and                                      :
                                                :
KEVIN WINCHELL                                  :
Columbus Police Officer, #2218                  :
120 Marconi Boulevard                           :
Columbus, Ohio 43215,                           :
                                                :
              Defendants.                       :

                                        COMPLAINT

       1.     This action arises out of excessive force used against Plaintiff James A. Burk, Jr.

in violation of the United States Constitution. Jim Burk is an esteemed Special Agent with the




                                                1
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 2 of 16 PAGEID #: 2




Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”). As an ATF Special Agent,

Agent Burk makes our communities safer by identifying persons federally prohibited from

owning firearms, subsequently locating and contacting those individuals, and then facilitating the

recovery of the firearms they unlawfully possess. One afternoon in early July 2020, he arrived at

a home in Franklin County for what was supposed to be a routine recovery of an illegally owned

shotgun. The home’s occupant, though, would not open the door and instead called 911. The

occupant told the 911 operator Agent Burk’s name, that he was with ATF, and that he showed

her his badge. The occupant also read the operator Agent Burk’s badge number. In the past,

when an investigation’s subject called the police, if officers did show up to the scene, Agent

Burk would meet them. The officers would verify Agent Burk’s credentials and receive briefing

from Agent Burk as to the nature of the ATF contact. The officers would confirm to the caller

that Agent Burk was who he said, then either offer Agent Burk assistance or leave. Agent Burk

had no reason to believe his encounter with City of Columbus police officers Joseph Fihe and

Kevin Winchell would go any differently. The operator dispatched police officers to the home,

notifying the responding officers that Agent Burk had told the home’s occupant that he was an

ATF agent. Armed with the information from the 911 call, any reasonable officer arriving at the

scene would have simply confirmed Agent Burk’s credentials, then offered him assistance or

cleared from the scene. Instead, the officers who did arrive immediately drew their weapons on

Agent Burk, berated him, manhandled him, repeatedly tased him, cuffed him, and locked him in

the back of a police cruiser. Their blatant misconduct violated Agent Burk’s Constitutionally

protected rights and caused him severe and permanent physical and emotional injuries.

                                         THE PARTIES

       2.      Plaintiff, James A. Burk, Jr., is a citizen and resident of the State of Ohio.




                                                  2
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 3 of 16 PAGEID #: 3




       3.      Plaintiff, Summer Hilfers, is a citizen and resident of the State of Ohio. Plaintiff

Hilfers is, and was at all relevant times, Agent Burk’s spouse. The unlawful actions of the

defendants described in this Complaint and the resulting injuries to Agent Burk have all occurred

while Ms. Hilfers has been pregnant with the couple’s first child.

       4.      Defendants Joseph Fihe and Kevin Winchell were, at all times material to this

Complaint, duly-appointed police officers employed by the City of Columbus in its Division of

Police and were acting in the course and scope of their employment and under color of state law.

They are sued in their individual capacities.

       5.      Defendant City of Columbus is a municipal corporation, duly incorporated under

the law of the State of Ohio, is the employer and principal of Defendants Fihe and Winchell, and

is responsible for the policies, practices, and customs of its Police Department.

                                JURISDICTION AND VENUE

       6.      This Court has original jurisdiction over Plaintiff’s claims under 28 U.S.C.

§§ 1331, 1343, and 1367 (supplemental jurisdiction) because this is a civil action seeking

reparations for the violation of rights secured by the United States Constitution.

       7.      Venue is proper in this Court because the events giving rise to this action occurred

in Franklin County, Ohio, where Defendant City of Columbus is located and operates the

Division of Police that empowered Defendant officers’ excessive force.

                              BACKGROUND INFORMATION

       8.      Agent Burk is a decorated veteran originally from Chicago.

       9.      After his honorable discharge from the U.S. Marine Corps, Agent Burk became a

police officer for the Hammond Indiana Police Department.




                                                 3
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 4 of 16 PAGEID #: 4




        10.    While serving as a police officer, Agent Burk was awarded the Hammond

Optimist Club Police Officer of the Year Award in 2001 and the Lake County Chamber of

Commerce Police Officer of the Year Award in 2002.

        11.    Since 2004, Agent Burk has been a Special Agent with ATF.

        12.    From 2004–2017, Agent Burk’s responsibilities as a Special Agent for ATF

included various assignments ranging from: leading several complex drug and firearm and home

invasion investigations, various undercover roles, Special Response Team Operator, Control and

Arrest Techniques Instructor, Taser Instructor, Firearms Instructor, Division Tactical Advisor,

and NICS (National Instant Criminal Background Check System) Investigator.

        13.    Agent Burk has enjoyed an esteemed career as an ATF Special Agent. In 2005,

ATF awarded Agent Burk the Todd McKeehan Award for finishing at the top of his class in

basic training. In 2007, he received the Leadership Award for exhibiting exceptional leadership

qualities at ATF SRT Basic School. In 2008, ATF presented Agent Burk with a certificate

honoring him for his sustained superior performance as a Special Agent. In 2011, Agent Burk

received a Medal of Valor and in 2015 he received a Hostile Action Medal. Agent Burk routinely

meets and exceeds his job expectations, and as an example, received an outstanding rating on his

2020 performance review.

        14.    Since 2017, Agent Burk has exclusively worked ATF NICS firearm investigations

where his responsibilities include determining persons federally prohibited from owning

firearms, subsequently locating and contacting those individuals, and then facilitating the

recovery of the firearms they unlawfully possess. These procedures are known as NICS

retrievals.




                                                 4
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 5 of 16 PAGEID #: 5




        15.       For NICS retrievals, Agent Burk often must go to an individual’s home to retrieve

their unlawfully possessed firearms. Agent Burk has conducted hundreds of NICS retrievals

during his career.

        16.       ATF Special Agents performing NICS retrievals or any routine field investigation

wear no uniform and are only required to carry their credentials (including their badge) and their

issued firearm.

        17.       Agent Burk’s ATF responsibilities require him to interact with a wide range of

people from all walks of life. Despite this, before the events described in this Complaint, he had

never experienced an adverse interaction or physical encounter with a citizen or responding law

enforcement agency when conducting a NICS retrieval or received any complaint about a NICS

retrieval.

                                               FACTS

        18.       On the afternoon of July 7, 2020, Agent Burk visited the home at 3359 Edgebrook

Drive, Dublin, Ohio 43017, for what he thought would be a routine NICS retrieval. As to be

expected, Agent Burk wore casual professional attire. He carried his ATF credentials in his left

cargo pocket and wore a Department of Justice identification card fastened around his neck.

        19.       Agent Burk knocked on the home’s front door. When the occupant asked who it

was he identified himself by announcing his name and that he was with ATF. He told the home’s

occupant he had his badge on him and read her his badge number.

        20.       Despite Agent Burk’s representations, the occupant refused to open the door and

called 911.




                                                  5
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 6 of 16 PAGEID #: 6




       21.     The occupant told the 911 operator Agent Burk’s name, that he was with ATF,

and that he showed her his badge. The occupant also read the operator Agent Burk’s badge

number.

       22.     The 911 operator still instructed the occupant not to open the door and then

dispatched officers to the home.

       23.     Armed with the easily verifiable information that Agent Burk was a federal agent,

officers Fihe and Winchell proceeded to the home. Officer Fihe arrived first.

       24.     When Fihe arrived at the scene, Agent Burk stood outside the home’s front door

and waved the officer over to where he was standing. Having dealt with similar situations

before, Agent Burk expected the arriving officer to assist him with the retrieval. When Fihe

walked towards him, Agent Burk instantly turned toward the officer with both hands raised and

informed him that he is a federal agent. Below is a picture of what Fihe first saw as he neared

the home.




       25.     Even though Agent Burk had both hands raised and had represented that he is a

federal agent, officer Fihe immediately drew his weapon and pointed it directly at Agent Burk

while simultaneously screaming at him to get on the ground.




                                                6
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 7 of 16 PAGEID #: 7




          26.   With both hands still visible, Agent Burk again explained to Fihe that he is a

federal agent and that he had his credentials in his cargo pocket.

          27.   Fihe refused to listen and berated Agent Burk, maintaining his gun’s aim on him

for over a minute and a half.

          28.   Officer Winchell arrived at the scene in the middle of this interaction. When he

arrived, Agent Burk’s hands were still raised but Winchell nonetheless immediately drew his

gun, pointed it directly at Burk, and screamed at him to get on the ground.

          29.   Agent Burk complied and laid on the ground face down on the concrete. While

face down, he told both officers his credentials were in his left cargo pocket.

          30.   Instead of pulling Agent Burk’s credentials, both officers climbed on his back

while violently twisting and pulling his arms to handcuff him.

          31.   Officer Winchell drove his knee into Agent Burk’s back. Officer Fihe jerked

Agent Burk’s head down causing his glasses to slip off on the pavement.

          32.   While still face down, Agent Burk pleaded with the officers to stop and informed

them that he has a medical condition. He again told them his credentials is in his left cargo

pocket.

          33.   Again, neither officer pulled Agent Burk’s credentials and they continued

jamming Agent Burk’s hands behind his back to cuff him. Agent Burk then informed them that

he was hyperventilating and again implored the officers to please get his credentials out of his

left cargo pocket.

          34.   The officers refused and continued driving into Agent Burk’s back. Officer

Winchell then asked Officer Fihe to get the taser out.




                                                 7
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 8 of 16 PAGEID #: 8




           35.   Officer Fihe immediately tased Agent Burk while he was still face down not

evading arrest. Officer Fihe tased Agent Burk multiple times in the back. The officers then

handcuffed him and he again informed them he is a federal agent.

           36.   Next, the officers sat Agent Burk up and Officer Fihe finally retrieved Burk’s

credentials from his left cargo pocket. Even after reviewing the credentials that prove Agent

Burk is indeed a Special Agent with ATF, the officers kept Agent Burk restrained and attempted

to shove him in the back of a police cruiser.

           37.   But a seatbelt inhibited Agent Burk’s ability to fully enter the back of the cruiser

while handcuffed. Half in the cruiser, Agent Burk begged the officers for air, told them again

that he has a medical condition, and asked for an ambulance.

           38.   Over Agent Burk’s repeated cries that he could not breathe and needed air,

Officer Winchell continued shoving him into the cruiser. At the same time, Officer Fihe went

around to the other side of the vehicle and began yanking Agent Burk’s left hand to fully pull

him into the vehicle.

           39.   Agent Burk shouted that the officers were injuring his head by attempting to push

and pull him into the vehicle and told them the seatbelt was blocking his ability to fully enter the

cruiser.

           40.   The officers nonetheless continued manhandling Agent Burk over the seatbelt

from both sides. Once Agent Burk was fully in, the officers locked him in the back of the

cruiser. Agent Burk again explained to the officers that the whole time he was just trying to

show them his credentials.

           41.   Agent Burk remained locked in the back of the cruiser until several other officers

arrived on the scene, reviewed Agent Burk’s credentials, confirmed his status as a Special Agent




                                                   8
  Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 9 of 16 PAGEID #: 9




with ATF, and interviewed him. During this period, the officers denied his repeated requests for

a drink of water and officer Fihe frequently disparaged Agent Burk to everyone in earshot.

       42.      Agent Burk was unlawfully detained for roughly one hour. Having done nothing

wrong and having acted as a lawful agent within his scope of duty, he was eventually released

with no charges against him.

       43.      The force applied by Officers Fihe and Winchell against Agent Burk was

excessive, unnecessary, and unjustified.

       44.      At all times during the encounter, Agent Burk acted lawfully and posed no

immediate threat to officers Fihe and Winchell or anyone else. Moreover, Agent Burk did not

resist the officers, attempt to flee from their custody, or display any physical aggressiveness

towards them.

       45.      Agent Burk was never arrested, charged with a crime, nor read his rights.

       46.      Officers Fihe and Winchell had no reasonable suspicion or probable cause to seize

Agent Burk.

       47.      Agent Burk did not pose any threat to the safety of Officers Fihe or Winchell or

anyone else, and Officers Fihe and Winchell had no reason to believe Agent Burk posed any

such threat.

       48.      Much of the incident was captured on the officers’ body cameras.

       49.      Defendants shared body camera footage of the incident broadly within the

Columbus Police Department and others outside CPD. The footage was shared not for any

proper purpose, but rather to ridicule and embarrass Agent Burk.

       50.      Agent Burk suffered severe physical and psychological injuries as a direct and

proximate result of the actions of officers Fihe and Winchell.




                                                 9
Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 10 of 16 PAGEID #: 10




       51.     In violating Agent Burk’s constitutional rights, Defendants engaged in willful,

wanton, reckless, and/or negligent conduct. This unconstitutional conduct and willful, wanton,

reckless, and/or negligent conduct was the direct, actual, and proximate cause of Burk’s injuries.

       52.     As a direct and proximate result of Defendants’ conduct, either individually

and/or collectively, Agent Burk suffered and continues to suffer lasting injuries including, inter

alia, physical pain and harm, and serious and severe mental, emotional, and psychological

injuries and damages.

       53.     As a further direct and proximate result of Defendants’ conduct, either

individually and/or collectively, Agent Burk has been transferred from field work to a purely

administrative and support position. Because he was injured and unable to continue doing his

job in an investigative and effective capacity, adjustments had to be made to accommodate him.

       54.     The injuries Agent Burk suffered were all preventable had Defendants not

committed unconstitutional conduct in violation of his fundamental rights. If not for the actions

of the Columbus Police Department and its officers’ unconstitutional actions, Agent Burk would

still actively be serving in the field protecting our community. Upon information and belief, the

City of Columbus has failed to effectively investigate or impose any discipline on Officers Fihe

or Winchell for their illegal behavior.

                   COUNT ONE: VIOLATIONS OF 42 U.S.C. § 1983
               (AGENT BURK VS. DEFENDANTS FIHE AND WINCHELL)

       55.     Agent Burk repeats and realleges the above allegations as if fully realleged here.

       56.     Defendants Fihe and Winchell repeatedly applied excessive force to Agent Burk

on July 7, 2020. Fihe and Winchell’s conduct violated Agent Burk’s rights guaranteed by the

United States Constitution, including Agent Burk’s right under the Fourth Amendment to be

secure in his person against unreasonable searches and seizures.



                                                10
Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 11 of 16 PAGEID #: 11




        57.    Defendants Fihe and Winchell failed to act to prevent the use of excessive force

against Agent Burk although each observed excessive force being used and/or had reason to

know that excessive force would be used, and even though each had both the opportunity and

means to prevent the harm to Agent Burk from occurring.

        58.    The actions of Officers Fihe and Winchell were malicious, willful, or wanton, or

they displayed a reckless disregard and deliberate indifference for Agent Burk’s welfare.

        59.    As a direct and proximate result of these unlawful actions, Agent Burk has

suffered severe physical and emotional harm.

                   COUNT TWO: VIOLATION OF 42 U.S.C. § 1983
                (AGENT BURK VS. DEFENDANT CITY OF COLUMBUS)

        60.    Agent Burk repeats and realleges the above allegations as if fully realleged here.

        61.    The actions of Officers Fihe and Winchell, as alleged above, were taken pursuant

to one or more interrelated de facto policies, practices and/or customs of civil rights violations

and unconstitutional practices of the City of Columbus and its Police Department.

        62.    The City of Columbus, at all times relevant herein, approved, authorized, and

acquiesced in the unlawful and unconstitutional conduct of its respective employees and/or

agents and consequently is directly liable for the acts of those agents, under 42 U.S.C. § 1983.

        63.    Upon information and belief, the City of Columbus has failed to effectively

investigate or impose any discipline on Defendant police officers for their illegal behavior.

        64.    At all times material to this Complaint, the Defendant City of Columbus and its

Police Department had interrelated de facto policies, practices, and customs which included,

inter alia:




                                                 11
Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 12 of 16 PAGEID #: 12




             a. the failure to properly hire, train, supervise, discipline, transfer, monitor, counsel

                and/or otherwise control City of Columbus police officers who engage in

                unjustified use of excessive and unreasonable force;

             b. the police code of silence;

             c. the encouragement of excessive and unreasonable force;

             d. the failure to properly investigate the use of excessive and unreasonable force by

                City of Columbus police officers;

             e. the failure to properly discipline, supervise, monitor, counsel and otherwise

                control City of Columbus police officers who engage in unjustified use of

                excessive and unreasonable force;

             f. the failure to properly train and supervise City of Columbus police officers with

                regard to discharging weapons; and

             g. the failure to properly train and supervise City of Columbus 911 operators and

                police officers regarding handling police interactions with Federal Agents.

       65.      Recently, a slew of allegations of excessive force against Columbus police

officers have arisen, some of which are captured on video.

       66.      The aforementioned de facto policies, practices, and customs of the Columbus

Police Department include a pattern of acts of excessive use of force and other willful, wanton,

and/or reckless behavior leading to harmful consequences.

       67.      The Columbus Police Department has engaged in little to no meaningful

disciplinary action in response to this pattern of misconduct, thereby creating a culture or climate

that members of the department can escape accountability with impunity.




                                                   12
Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 13 of 16 PAGEID #: 13




       68.     This pattern is the moving force behind the conduct of the Defendant officers in

applying excessive force in searching and seizing Agent Burk, which was not an isolated

incident of unconstitutional policing within the City of Columbus.

       69.     The policy, practice, and custom of a police code of silence results in police

officers refusing to report instances of police misconduct of which they are aware, including

unlawful searches and seizures, despite their obligations to do so, and also includes police

officers either remaining silent or giving false and misleading information during official

investigations to protect themselves or fellow officers from internal discipline, civil liability or

criminal charges, in cases where they and their fellow officers have engaged in misconduct.

       70.     The de facto policies, practices, and customs of failing to hire, train, supervise,

monitor, discipline, transfer, counsel, or control police misconduct and the code of silence are

interrelated and exacerbate the effects of each other, to institutionalize police lying and

immunize police officers from discipline.

       71.     That the unconstitutional actions of the Defendants as alleged in this Complaint

were part and parcel of a widespread municipal policy, practice and custom is further established

by the involvement in, and ratification of, these acts by municipal supervisors and policymakers,

as well as by a wide range of other police officials, officers, and divisions of the Police

Department.

       72.     The policies, practices and/or customs alleged in this Complaint, separately and

together, are the proximate cause of the injuries to Jim Burk because Defendant officers were not

properly trained, had good reason to believe that their misconduct would not be revealed or

reported by fellow officers or their supervisors, and that they were immune from disciplinary

action, thereby protecting them from the consequences of their unconstitutional conduct.




                                                  13
Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 14 of 16 PAGEID #: 14




       73.     But for the belief that they would be protected, both by fellow officers and by the

City of Columbus Police Department, from serious consequences, Defendants Fihe and Winchell

would not have engaged in the conduct that resulted in the injuries to Agent Burk.

       74.     The interrelated policies, practices, and customs, as alleged in this Complaint,

individually and together, were maintained and implemented with deliberate indifference, and

encouraged the Defendant officers to commit the acts alleged in this Complaint against Agent

Burk, and therefore acted as the moving forces behind and the direct and proximate causes of the

injuries to Agent Burk.

  COUNT THREE: MALICIOUS/WILLFUL/WANTON/RECKLESS MISCONDUCT
         (AGENT BURK VS. DEFENDANTS FIHE AND WINCHELL)

       75.     Agent Burk repeats and realleges the above allegations as if fully realleged here.

       76.     Defendants Fihe and Winchell failed to exercise due care, and acted with a

malicious purpose or in bad faith, willful, wanton, or reckless manner while engaged in police

functions and activities, including but not limited to the unreasonable search and seizure of

Agent Burk.

       77.     Defendants acted under color of law and within the scope of their employment

when they took these actions.

       78.     As a direct and proximate cause of Defendants’ misconduct, Agent Burk suffered

and continues to suffer injury and damages as set forth in this Complaint.

      COUNT FOUR: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
           (AGENT BURK VS. DEFENDANTS FIHE AND WINCHELL)

       79.     Agent Burk repeats and realleges the allegations set forth above.

       80.     Defendants Fihe and Winchell’s conduct toward Agent Burk was extreme and

outrageous and exceeded all bounds of decency.




                                                14
Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 15 of 16 PAGEID #: 15




       81.     Officers Fihe and Winchell knew or should have known that their conduct would

cause Agent extreme emotional distress.

       82.     As a direct and proximate result of Officers Fihe and Winchell’s conduct, Agent

Burk suffered extreme emotional distress that a reasonable person would be unable to endure.

  COUNT FIVE: LOSS OF CONSORTIUM DERIVATIVE OF STATE LAW CLAIMS
          (MS. HILFERS VS. DEFENDANTS FIHE AND WINCHELL)

       83.     Ms. Hilfers repeats and realleges the allegations set forth above.

       84.     Ms. Hilfers is, and was at all relevant times, Agent Burk’s spouse. The actions of

Officers Fihe and Winchell and the resulting injuries to Agent Burk have caused Ms. Hilfers

damage.

       85.     As a direct and proximate result of Officers Fihe and Winchell’s conduct, Ms.

Hilfers has suffered a loss of spousal consortium.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand that judgment be entered in their favor on all counts

and request the following relief:

       A.      Compensatory and punitive damages in an amount to be determined at trial;

       B.      Attorneys’ fees and costs to prosecute this action; and

       C.      Such other and further relief as may be just and proper.




                                                15
Case: 2:20-cv-06256-JLG-CMV Doc #: 1 Filed: 12/04/20 Page: 16 of 16 PAGEID #: 16




                                           Respectfully submitted,


                                           /s/ Rex H. Elliott
                                           Rex H. Elliott             (0054054)
                                           Barton R. Keyes            (0083979)
                                           Jonathan N. Bond           (0096696)
                                           Cooper & Elliott, LLC
                                           305 West Nationwide Boulevard
                                           Columbus, Ohio 43215
                                           (614) 481-6000
                                           (614) 481-6001 (Facsimile)
                                           rexe@cooperelliott.com
                                           bartk@cooperelliott.com
                                           jonb@cooperelliott.com

                                           Attorneys for Plaintiff
                                           James A. Burk, Jr.


                                      JURY DEMAND

     Plaintiff hereby demands a trial by jury on all issues triable under law.


                                            /s/ Rex H. Elliott




                                              16
